Case 2:19-cv-10258-MRW Document 1 Filed 12/03/19 Page 1 of 8 Page ID #:1




  1 Steven E. Young, Esq. (State Bar No. 63278)
    syoung@tocounsel.com
  2 Allan L. Schare, Esq. (State Bar No. 126305)
    aschare@tocounsel. corn
  3 THEODORA ORINGHER PC
    1840 Century Park East, Suite 500
  4 Los Angeles, California 90067-2120
    Telephone: (310) 557-2009
  5 Facsimile: (310) 551-0283
  6 Attorneys for Petitioner GF FINANCIAL
    CORPORATION
  7
  8                               UNITED STATES DISTRICT COURT
  9                              CENTRAL DISTRICT OF CALIFORNIA
 10
 11 GF FINANCIAL CORPORATION, a BVI-                   Case No.
    registered foreign corporation,
 12                                                    VERIFIED PETITION TO CONFIRM
                  Petitioner,                          FOREIGN ARBITRATION AWARD
 13
           vs.                                         (9 U.S.C. § 9)
 14
    ALDAMISA ENTERTAINMENT LLC, a                      Trial Date: None Set
 15 California limited liability company,
 16                    Respondent.
 17
 18          Petitioner GF Financial Corporation ("GF Financial") hereby petitions the Court
 19 pursuant to 9 U.S.C. § 9 for an order confirming an arbitration award (the "Award") issued by
 20 the London Court of International Arbitration (the "LCIA") in the matter titled GF Financial
 21 Corporation and Aldamisa Entertainment LLC, LCIA Arbitration No. 163290, and further
 22 requests that the Court enter Judgment thereon in favor of GF Financial.
 23          This Petition is made on the following grounds:
 24
 25                                              PARTIES
 26          1.        Petitioner GF Financial is a British Virgin Island ("BVI") registered company
 27 with registration number 235589. Its registered office is at the offices of Trident Trust
 28

         1188507.6/02843.99001

                            VERIFIED PETITION TO CONFIRM FOREIGN ARBITRATION AWARD
      Case 2:19-cv-10258-MRW Document 1 Filed 12/03/19 Page 2 of 8 Page ID #:2




        1 Company (B.V.I.) Limited, Trident Chambers, P.O. Box 146, Road Town, Tortola, British
        2 Virgin Islands.
        3          2.        GF Financial is informed and believes and on that basis alleges that Respondent
        4 Aldamisa Entertainment LLC ("Aldamisa") is a California limited liability company with its
        5 registered address at 3835 E. Thousand Oaks Boulevard, Suite 363, Westlake Village,
        6 California 91362.
        7
        8                                   JURISDICTION AND VENUE
a
4.1     9          3.        This Petition seeks confirmation of the Award in furtherance of its recognition
       10 and enforcement pursuant to the Federal Arbitration Act, 9 U.S.C. § 1 et seq. (the "FAA") and
       11 the Convention on the Recognition and Enforcement of Foreign Arbitral Awards of June 10,
0      12 1958, 9 U.S.C. § 201 et seq. (the "Convention" or the "New York Convention"). The Award
       13 is a New York Convention Award within the meaning of the FAA.
       14          4.        This Court has original jurisdiction over the subject matter of this action
0
0      15 pursuant to 9 U.S.C. § 203 and 28 U.S.C. § 1331.
LU
       16          5.        Venue is proper pursuant to 9 U.S.C. § 204.
       17
       18                                           BACKGROUND
       19                                      The Arbitration Agreement
       20          6.        On or about October 30, 2013, GF Financial and Aldamisa executed a written
       21 agreement entitled "Guarantee and Indemnity Restrictive Covenant Letter" (the "Guarantee")
       22 with GF Financial as lender, Aldamisa as guarantor, and a third party borrower as borrower
       23 ("Borrower"). A true and correct copy of the Guarantee is attached as Exhibit A hereto.
       24          7.        The Guarantee was executed on behalf of Aldamisa by Sergei Bespalov, its co-
       25 chairman and on behalf of GF Financial by Geoffrey Piers Hemy.
       26          8.        Pursuant to clause 1.2(a) of the Guarantee, Aldamisa irrevocably and
       27 unconditionally guaranteed the full, prompt, and complete performance by Borrower of all its
       28 obligations under a loan agreement, subject to an agreed interest rate of 12% per annum.

               1188507.6/02843.99001
                                                            2
                                  VERIFIED PETITION TO CONFIRM FOREIGN ARBITRATION AWARD
Case 2:19-cv-10258-MRW Document 1 Filed 12/03/19 Page 3 of 8 Page ID #:3




  1          9.        Pursuant to clause 1.2(b)(i) of the Guarantee, Aldamisa agreed to indemnify GF
  2 Financial upon demand against all losses, claims, costs, charges, and expenses incurred by GF
  3 Financial by reason of any breach by Aldamisa of the Guarantee.
  4          10.       The Guarantee contained an arbitration agreement (the "Arbitration
  5 Agreement") at clause 9.2 which states:
  6          Any dispute or difference arising out of or in connection with this letter or the
  7          legal relationships established by this letter, including any question regarding its
  8          existence, validity or termination, shall be referred to and finally resolved by
  9          arbitration under the LCIA Rules which Rules will be deemed to be incorporated
 10          by reference into this letter, save for any waiver of any rights the parties would
 11          otherwise have to any form of appeal or recourse to a court of law or other
 12          judicial authority, which rights are expressly reserved. The number of arbitrators
 13          shall be three. The seat of the arbitration shall be London. The language of the
 14          arbitration shall be English.
 15          11.       Borrower breached the terms of the underlying loan agreement by failing to
 16 make the required repayment, with interest, when due, triggering Aldamisa's guarantee
 17 obligation and obligation to indemnify GF Financial. Aldamisa failed to honor its guarantee
 18 obligations.
 19
 20                                     The Arbitration and Award
 21          12.       On or about March 31, 2016, GF Financial commenced arbitration by serving a
 22 Request for Arbitration with the LCIA Court, pursuant to the terms of the Arbitration
 23 Agreement. On or about May 20, 2016, the LCIA Court selected and appointed three
 24 members of the Tribunal which would oversee the arbitral proceedings.
 25          13.       Over the course of the next few months, both GF Financial and Aldamisa
 26 exchanged correspondence with the Tribunal. At the Tribunal's request, GF Financial
 27 submitted an amended Statement of Case on or about July 29, 2016, and Aldamisa provided a
 28 Statement of Defence in response on or about August 4, 2016.

         1188507.6/02843.99001
                                                      3
                            VERIFIED PETITION TO CONFIRM FOREIGN ARBITRATION AWARD
Case 2:19-cv-10258-MRW Document 1 Filed 12/03/19 Page 4 of 8 Page ID #:4




 1            14.       Notably, over the course of the arbitration proceedings and as observed by the
 2 LCIA Tribunal in the Award, a true and correct copy of which is attached hereto as Exhibit B,
 3 Aldamisa did not dispute the validity or enforceability of the Guarantee, nor did it challenge
 4 the meaning or effect of any provision of the Guarantee. See Exhibit B at p. 8 ¶ 39 and p. 9 ¶
  5 47.
 6            15.       Ultimately, after full consideration of the evidence presented by both GF
  7 Financial and Aldamisa, and following a hearing held on October 21, 2016, the Tribunal found
  8 Aldamisa's defense to be unpersuasive. On or about December 16, 2016, the Tribunal issued
  9 the Award in GF Financial's favor, thereby ordering Aldamisa to pay GF Financial:
 10                     a.        US $1,500,000.00;
 11                     b.        Interest accrued as at the date of the Award in the amount of US
 12                               $560,163.80;
 13                     c.        Post-Award simple interest on the principal of $1,500,000.00 from
 14                               December 17, 2016 until the date of payment at 12% per annum;
 15                     d.        Legal costs in the sum of £100,000.00 (British pounds); and
 16                     e.        LCIA's administrative costs as well as the Tribunal's fees and
 17                               disbursements in the sum of £49,798.03 (British pounds).
 18           16.       As of the date of this Petition, Aldamisa has not made any payment on this
 19 Award to GF Financial.
 20
 21                                The FAA and New York Convention Apply
 22           17.       The Award was issued by the LCIA in London, England. Both the United States
 23 of America and the United Kingdom are Contracting States pursuant to the New York
 24 Convention. Thus, the current matter is governed by the FAA and the New York Convention.
 25            18.      Under the New York Convention, any party to an arbitration falling under the
 26 Convention may apply to any court having jurisdiction for an order confirming the award as
 27 against the other party to the arbitration. See 9 U.S.C. § 207. Such court "shall confirm the
 28

          1188507.6/02843.99001
                                                          4
                             VERIFIED PETITION TO CONFIRM FOREIGN ARBITRATION AWARD
Case 2:19-cv-10258-MRW Document 1 Filed 12/03/19 Page 5 of 8 Page ID #:5




  1 award" unless it finds one of the grounds for refusal specified in the Convention. See id.
  2 (emphasis supplied).
  3                          None of the Enumerated Grounds for Refusal Exist
  4          19.       The grounds for refusal are interpreted narrowly, and the responding party bears

  5 the "substantial" burden of proof that any such grounds applies. See e.g., Polimaster Ltd. v.
  6 RAE Sys., Inc., 623 F.3d 832, 836 (9th Cir. 2010). Such grounds are applicable only where the
  7 responding party proves it was legally incapacitated, that the Arbitration Agreement was not
  8 valid, that the responding party was not given notice of the arbitration, that the Award deals
  9 with matters outside the scope of the Arbitration Agreement, that the arbitral authority was not
 10 in accordance with the agreement of the parties, that the award is not yet binding, that the
 11 subject matter is incapable of settlement by arbitration, or that the award is contrary to public
 12 policy. See New York Convention, Art. V(1)(a)-(e) and (2)(a)-(b).
 13          20.       None of the enumerated grounds for refusal exists in this case. Having
 14 participated in the arbitral proceedings by exchanging correspondence with and submitting a
 15 Statement of Defence to the Tribunal overseeing the proceedings, Aldamisa lacks any good
 16 faith basis for denying the existence and validity of the Arbitration Agreement, asserting that it
 17 was not given notice of the arbitration, or asserting that the arbitral authority was not in
 18 accordance with the parties' agreement. As noted by the Tribunal in the Award, Aldamisa did
 19 not dispute the validity or enforceability of the Guarantee, nor did it challenge the meaning or
 20 effect of any provision of the Guarantee, including the clause containing the Arbitration
 21 Agreement. See Exhibit B at p. 8 ¶ 39 and p. 9 ¶ 47.
 22          21.       Aldamisa also is precluded from asserting that the Award is not yet binding or
 23 that the subject matter of the Award is incapable of settlement by arbitration. The Award is by
 24 its terms a final award and deals with a commercial matter, which is explicitly within the
 25 scope of the New York Convention. See 9 U.S.C. § 202.
 26          22.       Finally, recognition of the Award is not contrary to any public policy of this
 27 country, as there is a strong public policy in favor of recognition of such awards. See e.g.,
 28 Polimaster, 623 F.3d at 836 ("[P]ublic policy in favor of international arbitration is strong.").

         1188507.6/02843.99001                         5
                            VERIFIED PETITION TO CONFIRM FOREIGN ARBITRATION AWARD
Case 2:19-cv-10258-MRW Document 1 Filed 12/03/19 Page 6 of 8 Page ID #:6




 1                        GF Financial is Entitled to Confirmation of the Award
 2          23.       As no grounds for refusal apply, upon the submission of duly certified copies of
 3 the Arbitration Agreement and Award, GF Financial is entitled to confirmation of the Award
 4 in furtherance of its recognition and enforcement.
 5          24.       A true and correct copy of the Arbitration Agreement is attached hereto and as
 6 Exhibit A.
  7         25.       A true and correct copy of the certified Award is attached hereto as Exhibit B.
 8          26.       As such, given that no grounds for refusal apply and that duly certified copies of
 9 the Arbitration Agreement and Award are appropriately attached, the FAA mandates that the
10 Court confirm the Award. See 9 U.S.C. § 9.
11
 12 WHEREFORE, GF Financial prays that:
 13         1.        The Court enter an Order, pursuant to 9 U.S.C. § 207, confirming, recognizing
 14                   and enforcing the Award against Aldamisa;
 15         2.        The Court enter judgment on the Award in favor of GF Financial and against

 16                   Aldamisa in the following amounts:
 17                   (a)       in the amount of US $1,500,000.00 in respect of the principal sum owed
 18                             by Aldamisa to GF Financial;
 19                   (b)       in the amount of US $560,163.80 in respect of interest to and including
 20                             December 16, 2016,
 21                   (c)       post-Award simple interest on the sum of $1,500,000 from December
 22                             17, 2016 until date of Judgment, and thereafter until the date of payment,

 23                             at the rate of 12% per annum;
 24                   (d)       in the amount of £100,000 (British pounds) in respect of the legal costs
 25                             and associated disbursements incurred in respect of the arbitration, in

 26                             United States Dollars at the prevailing exchange rate on the date of
 27                             Judgment; and
 28

        1188507.6/02843.99001                            6
                            VERIFIED PETITION TO CONFIRM FOREIGN ARBITRATION AWARD
Case 2:19-cv-10258-MRW Document 1 Filed 12/03/19 Page 7 of 8 Page ID #:7




 1                   (e)       in the amount of £49,798.03 (British pounds) in respect of the LCIA' s
 2                             administrative costs and the Tribunal's fees and disbursements, in United

 3                             States Dollars at the prevailing exchange rate on the date of Judgment.

 4         3.        The Court award GF Financial attorneys' fees and costs incurred in bringing

  5                  this Petition; and
 6         4.        The Court award GF Financial such other and further relief as the Court deems

  7                  just and proper.
  8 DATED: December             3, 2019          THEODORA ORINGHER PC

  9
 10
                                                 By:
 11                                                    Steven E. Young
 12                                                    Allan L. Schare
                                                       Attorneys for Petitioner GF Financial
 13                                                    Corporation
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

       1188507.6/02843.99001                            7
                           VERIFIED PETITION TO CONFIRM FOREIGN ARBITRATION AWARD
Case 2:19-cv-10258-MRW Document 1 Filed 12/03/19 Page 8 of 8 Page ID #:8




                                                 VERIFICATION
     2          I have read the foregoing VERIFIED PETITION TO CONFIRM FOREIGN
     3 ARBITRATION AWARD and know its contents.
     4          I am an authorized representative of Petitioner GF Financial Corporation, a party to this
     5 action. The matters stated in the foregoing document are true of my own knowledge except as
     6 to those matters which are stated on infonnation and belief, and as to those matters I believe
     7 them to be true.
     8          Executed on December S , 2019, at       F0,46+; ( .44444.44
     9          I declare under penalty of perjury under the laws of the United States of America that
    10 the foregoing is true and correct.
    11
    12
                                                            Geoffrey Piers Hemy
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
            1188507.6)02843.99001
                               VERIFIED PETITION TO CONFIRM FOREIGN ARBITRATION AWARD
